Exhibit 10.1

Institutional Financial Markets, Inc.

2929 Arch Street, 17th Floor

Philadelphia, PA 19104-2868

June 30, 2015

C&CO Europe Acquisition LLC

c/o Milly Cashman

The Bancorp

712 Fifth Avenue, 11th Floor

New York, NY 10019

Re: Share Purchase Agreement – Extension

Ladies and Gentlemen:

Reference is made to the Share Purchase Agreement, by and between IFMI, LLC, a
Delaware limited liability company (“Seller”), and C&Co Europe Acquisition LLC,
a Delaware limited liability company (“Buyer”), dated August 19, 2014 (as
amended by that certain letter from Seller to Buyer dated March 26, 2015 (the
“First Extension”), and as the same may be further amended from time to time,
the “Agreement”). Capitalized terms used and not defined herein shall have the
meanings assigned to such terms in the Agreement.

Pursuant to the First Extension, the Transaction Deadline was extended from
March 31, 2015 until June 30, 2015. Representatives of the parties to the
Agreement have discussed a further extension of the Transaction Deadline until
December 31, 2015. Daniel G. Cohen, controlling equityholder of Buyer, has
informed Seller that he will cause Buyer to seek the Regulatory Approvals
necessary to consummate the transactions contemplated by the Agreement. The
parties have also agreed that if the Agreement is terminated under the
circumstances described herein, then, as the sole and exclusive remedy of
Seller, (i) Daniel G. Cohen will pay $600,000 to Seller in respect of a portion
of the legal and financial advisory fees and expenses incurred by Seller and the
Special Committee (including fees paid by Seller to members of the Special
Committee) in connection with the transactions contemplated by the Agreement
since April 1, 2014 and (ii) the amendment to the Cohen Employment Agreement
attached hereto as Exhibit A (the “Employment Agreement Amendment”) will become
effective.

Therefore, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows (the “Amendment”):

1. Settlement of Intercompany Payable. The date “June 30, 2015” in Section 2.8
of the Agreement is hereby deleted and the date “December 31, 2015” is
substituted in lieu thereof.

2. Transaction Deadline. The date “June 30, 2015” in Section 9.1(b)(ii) of the
Agreement is hereby deleted and the date “December 31, 2015” is substituted in
lieu thereof.



--------------------------------------------------------------------------------

3. Regulatory Approvals. The following is hereby inserted immediately following
Section 5.7(c) of the Agreement: “(d) Promptly, and in any event no later than
July 31, 2015, Buyer shall, and Cohen shall cause Buyer to, make appropriate
filings with the FCA with respect to the “Change of Controller” approval from
the FCA in respect of the Companies and their Subsidiaries. Buyer shall, and
Cohen shall cause Buyer to, otherwise comply with this Section 5.7.”

4. Expenses; Termination. If the Agreement is terminated prior to the Closing in
accordance with its terms (as amended hereby), then (i) Cohen shall pay $600,000
to Seller in respect of a portion of the legal and financial advisory fees and
expenses incurred by Seller and the Special Committee (including fees paid by
Seller to members of the Special Committee) in connection with the transactions
contemplated by the Agreement since April 1, 2014 and (ii) the Employment
Agreement Amendment shall, automatically and without further action by the
parties, become effective. The expense reimbursement and the effectiveness of
the Employment Agreement Amendment shall be the exclusive remedies of Seller for
any breach of or failure to perform or comply with the Agreement by Buyer, or
any breach of or failure to perform or comply with this letter agreement by
Buyer or Daniel G. Cohen.

5. Miscellaneous. In the event and to the extent of any inconsistency between
the Agreement and the Amendment, the latter shall prevail. Except as amended by
the Amendment, all provisions of the Agreement are hereby ratified and remain in
full force and effect. This letter agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same agreement, and the same shall become effective when counterparts have
been signed by each Party and each Party has delivered its signed counterpart to
the other Party before 12:01 a.m., New York time, on July 1, 2015. In the event
that any signature is delivered by facsimile transmission or by e-mail delivery
of a “.pdf” format file or other similar format file, such signature shall be
deemed an original for all purposes and shall create a valid and binding
obligation of the Party executing same with the same force and effect as if such
facsimile or “.pdf” signature page was an original thereof.

[Signature page follows]

 



--------------------------------------------------------------------------------

Please evidence your agreement to the foregoing by executing this letter
agreement below, whereupon this letter agreement shall constitute a binding
obligation of each of the parties.

 

Very truly yours,

 

IFMI, LLC

By:  /s/ Lester Brafman Name: Lester Brafman Title: Chief Executive Officer

 

ACKNOWLEDGED AND AGREED:

 

C&CO EUROPE ACQUISITION LLC

By:  /s/ Daniel G. Cohen Name: Daniel G. Cohen Title: Authorized Representative

 

/s/ Daniel G. Cohen             DANIEL G. COHEN



--------------------------------------------------------------------------------

EXHIBIT A

Employment Agreement Amendment

[see attached]



--------------------------------------------------------------------------------

IFMI, LLC

Institutional Financial Markets, Inc.

c/o Institutional Financial Markets, Inc.

2929 Arch Street, 17th Floor

Philadelphia, PA 19104-2868

June 30, 2015

Daniel G. Cohen

The Bancorp

712 Fifth Avenue, 11th Floor

New York, NY 10019

Re: Employment Agreement Amendment

Ladies and Gentlemen:

Reference is made to: (a) the Share Purchase Agreement, by and between IFMI,
LLC, a Delaware limited liability company (“Seller”), and C&Co Europe
Acquisition LLC, a Delaware limited liability company (“Buyer”), dated
August 19, 2014 (as amended by that certain letter from Seller to Buyer dated
March 26, 2015 (the “First Extension”), and that certain letter from Seller to
Buyer dated the date hereof (the “Second Extension”), and as the same may be
further amended from time to time, the “Purchase Agreement”); and (b) the
Amended and Restated Employment Agreement, dated as of May 9, 2013 (the
“Employment Agreement”), by and among Seller, Institutional Financial Markets,
Inc. (the “Parent”), Daniel G. Cohen (the “Executive”), and, solely for purposes
of Section 6.4 and 7.5 thereof, C&Co/PrinceRidge Holdings LP (n/k/a J.V.B.
Financial Group Holdings, LP). Capitalized terms used and not defined herein
shall have the meanings assigned to such terms in the Purchase Agreement.

Pursuant to the First Extension, the Transaction Deadline was extended from
March 31, 2015 until June 30, 2015. Pursuant to the Second Extension, among
other things, the Transaction Deadline is being extended to December 31, 2015.
In connection with the execution and delivery of the Second Extension, the
parties hereto (comprising all the parties required to amend the Employment
Agreement) are entering into this letter agreement amending certain terms and
conditions of the Employment Agreement (this “Employment Agreement Amendment”).

Therefore, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Section 5.2. Section 5.2(b)(ii) of the Employment Agreement is hereby amended
by replacing the proviso thereto with the following:

“; provided, however, that in the event that the applicable calculation under
either clause (a), (b) or (c), as applicable, of this Section 5.2(b)(ii) yields
greater than One Million Dollars ($1,000,000), then the Executive shall receive
a single-sum payment of One Million Dollars ($1,000,000) in lieu of such amount”



--------------------------------------------------------------------------------

2. Effective Time. This Employment Agreement Amendment shall become effective
upon a termination of the Purchase Agreement prior to the Closing in accordance
with its terms (as amended by the Second Extension).

3. Miscellaneous. The Employment Agreement Amendment is limited as specified in
this letter agreement and shall not constitute a modification, amendment or
waiver of any other provision of the Employment Agreement. Except as
specifically amended by the Employment Agreement Amendment, all other provisions
of the Employment Agreement are hereby ratified and remain in full force and
effect. This letter agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
agreement, and the same shall become effective when counterparts have been
signed by each Party and each Party has delivered its signed counterpart to the
other Party before 12:01 a.m., New York time, on July 1, 2015. In the event that
any signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format file or other similar format file, such signature shall be deemed
an original for all purposes and shall create a valid and binding obligation of
the Party executing same with the same force and effect as if such facsimile or
“.pdf” signature page was an original thereof.

[Signature page follows]



--------------------------------------------------------------------------------

Please evidence your agreement to the foregoing by executing this letter
agreement below, whereupon this letter agreement shall constitute a binding
obligation of each of the parties.

 

Very truly yours,

 

IFMI, LLC

By:  /s/ Lester Brafman Name: Lester Brafman Title: Chief Executive Officer
INSTITUTIONAL FINANCIAL MARKETS, INC. By:  /s/ Lester Brafman Name: Lester
Brafman Title: Chief Executive Officer

 

ACKNOWLEDGED AND AGREED: /s/ Daniel G. Cohen DANIEL G. COHEN

 

J.V.B. FINANCIAL GROUP HOLDINGS, LP By:  /s/ Lester Brafman Name: Lester Brafman
Title: Sole Member, Board of Managers